By the Court,

Mitchell, J.
On the 4th of December, 1846, Dingman, Bodine and Martino entered into a special partnership, to continue for three years, in which Martino was the special, and the other two the general partners, and the business was conducted in the name of Dingman & Bodine. On the 26th of February, 1847, they agreed that Dingman should withdraw, *293and Bodine and Martino should carry on the business, but that it was advisable not to dissolve the former partnership, until after the payment of certain notes given by Dingman & Bodine; and in the mean time Dingman should allow his name to be used as a partner ; that the firm should continue as theretofore, until said notes should be fully paid, when, and not until then, the firm should be publicly dissolved; and that until the public dissolution of the partnership, Dingman should allow his name to be used in purchasing goods, and giving notes therefor.
[New-York General Term,
June 14, 1851.
Edmonds, Edwards and Mitchell, Justices.]
This last agreement, clearly, made all three of the parties partners as to third persons, until the notes alluded to should be paid: these notes were not paid, and the two notes on which this action is brought were given in the name of Dingman & Bodine, for goods bought for the new firm. The referee was therefore right in finding for the plaintiffs; and his report should be confirmed with costs.